
	
		II
		109th CONGRESS
		1st Session
		S. 1641
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2005
			Ms. Snowe (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To authorize the Secretary of the Army to carry out a project for the mitigation of shore damage
			 attributable to the project for navigation, Saco River, Maine.
	
	
		
			1.
			Shore damage mitigation project, saco river, maine
			
				(a)
				In general
				The Secretary of the Army may carry out, under section 111 of the River and Harbor Act of 1968 (33
			 U.S.C. 426i), a project for the mitigation of shore damage attributable to
			 the project for navigation, Saco River, Maine, without regard to
			 subsection (c) of that section.
			
				(b)
				Plan
				In carrying out the project under subsection (a), the Secretary may implement the plan for the
			 project preferred by non-Federal interests.
			
